Citation Nr: 1647024	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  10-12 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a right hip disability, including as secondary to service-connected disabilities.


WITNESSES AT HEARING ON APPEAL

Veteran and his friend


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to March 2004, with additional periods of Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In April 2013, the Veteran testified before the undersigned via videoconference; a transcript of the hearing is of record.  In August 2014 and September 2015 the Board remanded this matter for additional development.  

In a June 2006 submission, the Veteran noted "PTSD issues."  This would appear to raise a claim for service connection for posttraumatic stress disorder, and the Board accordingly refers this matter back to the agency of original jurisdiction for appropriate action.  


FINDING OF FACT

A right hip disability was not manifested during the Veteran's active duty service; arthritis of the right hip was not manifested in the first postservice year; and no diagnosed right hip disability is shown to be related to his service or caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Entitlement to service connection for a right hip disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.

VCAA letters in December 2007 (service connection) and March 2016 (secondary service connection) fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ), during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the current claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Of note, based on the Veteran's statements during the hearing, the above issue was remanded by the Board for additional evidence.  Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) are in the record.  VA treatment records and private medical records have been associated with the record.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to his claim.

In service connection claims, the duty to assist also include providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).  In that regard, the Veteran was afforded a VA (fee basis) examination in May 2012 and a VA examination in April 2015.  An addendum medical opinion was obtained by VA in March 2016.  The Board finds the examination reports and medical opinions to be thorough, complete, and consistent with the other evidence of record.  The opinions expressed were based on the Veteran's reported history, interview and examination of the Veteran, and review of the record.  The opinions provided a rationale and basis.  Based on the examination reports, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312(2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board acknowledges further that the record does not include a full accounting of the Veteran's active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) during Reserve service.  That said, the record clearly demonstrates that the Veteran was released from further Reserve obligations in 2008, and the Veteran has stated that he did not have further Reserve service after 2005.  As will be discussed in greater detail below, the Board concludes that more definitive accounting of his Reserve service up to 2008 is unnecessary, given that the claim currently on appeal is being denied based on evidence of record that shows an absence of treatment for a right hip disability until 2014 when the Veteran's chiropractor noted seeing him for right hip pain; and subsequent findings of mild early osteophytosis of the right hip per April 2015 right hip x-rays, all of which was after the end of his Reserve obligation in 2008.  The Board notes that the Veteran, during his 2012 VA examination, in fact conceded the absence of a diagnosis at that time, and the examination itself was negative for a current disability.  As such, the Board concludes that a remand to obtain additional documentation regarding the Veteran's Reserve service is unnecessary, given the virtual certainty that such documentation would provide no further information or findings relevant to this case.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria, Factual Background and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  When the requirements for a chronic disease shown in service (or within the presumptive period under 38 C.F.R. § 3.307) are met, then all subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Walker v. Shinseki, 708 F. 3d 1331, 1335 (2013).  In the instant case, however, there is no presumed service connection because arthritis of the right hip was not medically diagnosed within one year of discharge.  Notwithstanding, the Board will consider whether service connection is otherwise warranted on a direct or secondary basis.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the alternative, service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Jandreau, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he has right hip disability related to service or alternatively caused or aggravated by his service-connected foot and/or back disabilities.  His STRs, however, are silent as to any complaints, treatment or diagnosis of right hip disability.

On May 2012 VA (fee basis) hip and thigh conditions examination, the Veteran reported that a right hip disability began in 2004 and worsened over time.  He stated there had been no formal diagnosis concerning his right hip.  The examiner found the Veteran did not have nor never had a hip disability.  The examiner noted there was no diagnosis for the claimed right hip disability because there was no pathology to render a diagnosis.  The examiner concluded that it was less likely that the claimed right hip disability was incurred in or caused by military service because the Veteran did not a have current right hip disability.  June 2012 right hip x-rays reveal normal findings.

In an October 2014 statement, the Veteran's chiropractor noted the Veteran has been his patient since June 2014 for right hip pain, among other things.  The Veteran reported his past military service where he was medically discharged for feet issues.  History and physical examination suggest that the Veteran is suffering from extremity joint dysfunction.  The chiropractor was of the opinion that prior bilateral foot injuries have caused the Veteran's body to compensate resulting in an abnormal gait leading to spinal changes.  These changes, on a more probable than not likelihood, are causing the Veteran's lower back and right hip pain.  

On April 2015 VA hip and thigh conditions examination, the Veteran reported that the onset of right hip pain occurred in 2003 without specific injury.  Pain was from the right buttock radiating around and into his groin.  He had not had any specific work-up for this right hip pain.  He was treated by a chiropractor.  He also self-treated with the application of heat or ice or over-the-counter Ibuprofen.  Right hip x-rays demonstrated mild early osteophytosis.  The diagnosis was mild early osteophytosis per April 2015 right hip x-rays.  The examiner opined that the Veteran's right hip disability was less likely than not (less than 50 percent probability) incurred in or caused by military service.  The rationale for the opinion was that the Veteran's STRs are silent for complaints of any hip condition.  April 2015 right hip x-rays show some mild early osteophytosis, but that is a new finding as the June 2012 x-rays of the right hip were normal.  Thus, attributing the April 2015 findings to have occurred within the past 3 years, which is long after the Veteran was released from active duty in 2004.

In a March 2016 VA medical opinion addendum, the advising physician, following a review of the claims file, concluded that it was not at least as likely as not that the Veteran's right hip arthritis was aggravated beyond its natural progression by the service-connected back and/or feet disabilities.  The rationale for the opinion was the Veteran worked as a field man in the Apple industry since military service and that stress alone would have been enough to cause degenerative joint disease of the hip.  There was no indication that he had a leg length discrepancy.  There was no indication of pain with weight-bearing or abnormal gait at the time of the hip examination.  Neither the 2012 nor 2015 VA examination reports noted a history of the Veteran's hip condition causing abnormal gait.  In the examination portion of either examination report, there was no indication of abnormal gait on examination.  Moreover, back and feet disabilities do not cause hip arthritis.

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that entitlement to service connection is warranted for a right hip disability.  As noted, the Veteran's STRs are silent for treatment or diagnosis of a right hip disability and there is no evidence of a chronic hip disability in service, nor had arthritis of the right hip been diagnosed in the first postservice year.  Thus, service connection for a right hip disability on the basis that such became manifest in service and persisted or on a presumptive basis (for arthritis of a right hip disability as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.

The Board finds that the service and postservice medical records, especially VA examination reports, overall, provide evidence against the Veteran's claim, indicating that the Veteran did not have a right hip disability (as opposed to symptoms) until many years after service when his chiropractor noted he first saw him in June 2014 and the Veteran was suffering from extremity joint dysfunction.  The chiropractor did not report a diagnosis of a right hip disability.  A subsequent diagnosis of mild early osteophytosis per April 2015 right hip x-rays was rendered by a VA examiner in April 2015.  The more probative evidence in the record is against a finding that any current right hip disability was incurred in or caused by the Veteran's active service. 

In the absence of credible evidence of continuity of complaints since an injury in service, whether a chronic disease (such as right hip arthritis) may be related to the remote injury in service is a medical question that requires medical expertise.  The Veteran is a layperson, and has not demonstrated or alleged expertise in determining the etiology of the chronic disease.  He has not provided any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data; and does not offer any explanation of rationale for his opinion.  Therefore, his opinion in this matter is without probative value.

The Board recognizes the Veteran's sincere belief in his right hip claim and description of his symptoms; however, the most competent medical evidence of record does not show that the Veteran's currently claimed right hip disability is related to his military service.  The VA (fee basis) examiner, who examined the Veteran in May 2012 concluded that it was less likely that the claimed right hip disability was incurred in or caused by military service because the Veteran did not have current right hip disability.  Likewise, the April 2015 VA examiner concluded that the Veteran's right hip disability was less likely than not incurred in or caused by military service.  The Board finds the May 2012 VA (fee basis) examiner's opinion and the April 2015 VA examiner's opinion highly probative and persuasive evidence of record because both cited to supporting factual data of record, interviewed and examined the Veteran and offered an explanation of rationale for the opinion.  The Board also acknowledges that the March 2016 VA advising physician provided an alternative etiology for the Veteran's right hip disability; noting that the Veteran worked as a field man in the Apple industry since military service and the stress from that alone would have been enough to cause degenerative joint disease of the hip.  Consequently, service connection for a right hip disability related to active duty service is not warranted.  

The Board has considered the Veteran's assertions that he has current right hip, disability that was caused or aggravated by his bilateral foot and/or back disabilities.  In that regard, the Board acknowledges that the Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing stiffness, weakness, pain, or other symptoms in the right hip.  His assertions in that regard are entitled to some probative weight.  See Jandreau, supra; see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board also recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the Veteran's lack of demonstrated medical expertise and the complexity of diagnosing a right hip disability and linking the etiology of such to his feet and/or back disabilities, the Board concludes that in this case his statements regarding any such diagnosis or link to service-connected disabilities are not competent evidence.  As such, the Board affords significantly greater probative weight to the conclusions of the March 2016 VA advising physician, who concluded that it is least likely that the Veteran's right hip arthritis was caused or permanently aggravated beyond its natural progression by the service-connected back and/or feet disabilities.  See Jandreau, 492 F.3d at 1377.  The advising physician considered another etiology for the Veteran's right hip arthritis and concluded that the Veteran's occupation as a field man in the Apple industry since military service would have been enough to cause degenerative joint disease of the hip.  

The Board also acknowledges that the Veteran's private chiropractor has attributed the Veteran's right hip pain to his service-connected foot disabilities.  The opinion of the chiropractor, however, is not supported by the type of detailed rationale provided by the VA examiner, nor does it reflect a review of the claims file and the impact of the Veteran's post-service work-related activity.  Moreover, it is less than clear whether the chiropractor diagnosed a right hip disability at the time of treatment, as mere symptoms such as pain without an underlying disability may not be service connected.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  The Board must therefore conclude that this private opinion is of markedly less probative value than the March 2016 VA opinion.  

Overall, as the preponderance of the evidence is against the claim of service connection for a right hip disability, including as secondary to service-connected disabilities the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Service connection for a right hip disability, including as secondary to service-connected disabilities is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


